

116 HR 3572 IH: Redistricting Reform Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3572IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. Lofgren (for herself, Ms. Brownley of California, Mr. Lowenthal, Mr. Peters, Mr. Thompson of California, Mrs. Napolitano, Mr. Vargas, Mr. DeSaulnier, Mrs. Torres of California, Mr. Cárdenas, Ms. Roybal-Allard, Mr. Correa, Mr. Garamendi, Ms. Matsui, Mr. Takano, Mr. Cox of California, Ms. Porter, Mr. Carbajal, Mr. Gomez, Mr. Schiff, Mr. Rouda, Mr. Swalwell of California, Mr. Ted Lieu of California, Ms. Eshoo, Mrs. Davis of California, Mr. Bera, Mr. Khanna, Mr. Costa, Mr. Aguilar, Mr. Cisneros, Mr. Huffman, Mr. Sherman, Ms. Judy Chu of California, Mr. Ruiz, Ms. Speier, Mr. Harder of California, Mr. McNerney, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require States to carry out congressional redistricting in accordance with plans developed and
			 enacted into law by independent redistricting commissions, and for other
			 purposes.
	
		1.Short title; finding of constitutional authority; table of contents
 (a)Short titleThis Act may be cited as the Redistricting Reform Act of 2019. (b)Finding of Constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out congressional redistricting after an apportionment of Members of the House of Representatives because—
 (1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and
 (2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number.
 (c)Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title; finding of constitutional authority; table of contents. Title I—Requirements for Congressional Redistricting Sec. 101. Requiring congressional redistricting to be conducted through plan of independent State commission. Sec. 102. Ban on mid-decade redistricting. Title II—Independent Redistricting Commissions Sec. 201. Independent redistricting commission. Sec. 202. Establishment of selection pool of individuals eligible to serve as members of commission. Sec. 203. Criteria for redistricting plan by independent commission; public notice and input. Sec. 204. Establishment of related entities. Sec. 205. Report on diversity of memberships of independent redistricting commissions. Title III—Role of Courts in Development of Redistricting Plans Sec. 301. Enactment of plan developed by 3-judge court. Sec. 302. Special rule for redistricting conducted under order of Federal court. Title IV—Administrative and Miscellaneous Provisions Sec. 401. Payments to States for carrying out redistricting. Sec. 402. Civil enforcement. Sec. 403. State apportionment notice defined. Sec. 404. No effect on elections for State and local office. Sec. 405. Effective date.  IRequirements for Congressional Redistricting 101.Requiring congressional redistricting to be conducted through plan of independent State commission (a)Use of Plan RequiredNotwithstanding any other provision of law, and except as provided in subsection (c) and subsection (d), any congressional redistricting conducted by a State shall be conducted in accordance with—
 (1)the redistricting plan developed and enacted into law by the independent redistricting commission established in the State, in accordance with title II; or
 (2)if a plan developed by such commission is not enacted into law, the redistricting plan developed and enacted into law by a 3-judge court, in accordance with section 301.
 (b)Conforming amendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by the Redistricting Reform Act of 2019.
 (c)Special rule for existing commissionsSubsection (a) does not apply to any State in which, under law in effect continuously on and after the date of the enactment of this Act, congressional redistricting is carried out in accordance with a plan developed and approved by an independent redistricting commission which is in compliance with each of the following requirements:
 (1)Publicly available application processMembership on the commission is open to citizens of the State through a publicly available application process.
 (2)Disqualifications for government service and political appointmentIndividuals who, for a covered period of time as established by the State, hold or have held public office, individuals who are or have been candidates for elected public office, and individuals who serve or have served as an officer, employee, or paid consultant of a campaign committee of a candidate for public office are disqualified from serving on the commission.
 (3)Screening for conflictsIndividuals who apply to serve on the commission are screened through a process that excludes persons with conflicts of interest from the pool of potential commissioners.
 (4)Multi-partisan compositionMembership on the commission represents those who are affiliated with the two political parties whose candidates received the most votes in the most recent Statewide election for Federal office held in the State, as well as those who are unaffiliated with any party or who are affiliated with political parties other than the two political parties whose candidates received the most votes in the most recent Statewide election for Federal office held in the State.
 (5)Criteria for redistrictingMembers of the commission are required to meet certain criteria in the map drawing process, including minimizing the division of communities of interest and a ban on drawing maps to favor a political party.
 (6)Public inputPublic hearings are held and comments from the public are accepted before a final map is approved. (7)Broad-based support for approval of final planThe approval of the final redistricting plan requires a majority vote of the members of the commission, including the support of at least one member of each of the following:
 (A)Members who are affiliated with the political party whose candidate received the most votes in the most recent Statewide election for Federal office held in the State.
 (B)Members who are affiliated with the political party whose candidate received the second most votes in the most recent Statewide election for Federal office held in the State.
 (C)Members who not affiliated with any political party or who are affiliated with political parties other than the political parties described in subparagraphs (A) and (B).
 (d)Treatment of State of IowaSubsection (a) does not apply to the State of Iowa, so long as congressional redistricting in such State is carried out in accordance with a plan developed by the Iowa Legislative Services Agency with the assistance of a Temporary Redistricting Advisory Commission, under law which was in effect for the most recent congressional redistricting carried out in the State prior to the date of the enactment of this Act and which remains in effect continuously on and after the date of the enactment of this Act.
 102.Ban on mid-decade redistrictingA State that has been redistricted in accordance with this Act and a State described in section 101(c) or section 101(d) may not be redistricted again until after the next apportionment of Representatives under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution of the United States, the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the Constitution of the State, or the terms or conditions of this Act.
			IIIndependent Redistricting Commissions
			201.Independent redistricting commission
				(a)Appointment of members
 (1)In generalThe nonpartisan agency established or designated by a State under section 204(a) shall establish an independent redistricting commission for the State, which shall consist of 15 members appointed by the agency as follows:
 (A)Not later than October 1 of a year ending in the numeral zero, the agency shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, first appoint 6 members as follows:
 (i)The agency shall appoint 2 members on a random basis from the majority category of the approved selection pool (as described in section 202(b)(1)(A)).
 (ii)The agency shall appoint 2 members on a random basis from the minority category of the approved selection pool (as described in section 202(b)(1)(B)).
 (iii)The agency shall appoint 2 members on a random basis from the independent category of the approved selection pool (as described in section 202(b)(1)(C)).
 (B)Not later than November 15 of a year ending in the numeral zero, the members appointed by the agency under subparagraph (A) shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, then appoint 9 members as follows:
 (i)The members shall appoint 3 members from the majority category of the approved selection pool (as described in section 202(b)(1)(A)).
 (ii)The members shall appoint 3 members from the minority category of the approved selection pool (as described in section 202(b)(1)(B)).
 (iii)The members shall appoint 3 members from the independent category of the approved selection pool (as described in section 202(b)(1)(C)).
							(2)Rules for appointment of members appointed by first members
 (A)Affirmative vote of at least 4 membersThe appointment of any of the 9 members of the independent redistricting commission who are appointed by the first members of the commission pursuant to subparagraph (B) of paragraph (1), as well as the designation of alternates for such members pursuant to subparagraph (B) of paragraph (3) and the appointment of alternates to fill vacancies pursuant to subparagraph (B) of paragraph (4), shall require the affirmative vote of at least 4 of the members appointed by the nonpartisan agency under subparagraph (A) of paragraph (1), including at least one member from each of the categories referred to in such subparagraph.
 (B)Ensuring diversityIn appointing the 9 members pursuant to subparagraph (B) of paragraph (1), as well as in designating alternates pursuant to subparagraph (B) of paragraph (3) and in appointing alternates to fill vacancies pursuant to subparagraph (B) of paragraph (4), the first members of the independent redistricting commission shall ensure that the membership is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and provides racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 with a meaningful opportunity to participate in the development of the State’s redistricting plan.
						(3)Designation of alternates to serve in case of vacancies
 (A)Members appointed by agencyAt the time the agency appoints the members of the independent redistricting commission under subparagraph (A) of paragraph (1) from each of the categories referred to in such subparagraph, the agency shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (4).
 (B)Members appointed by first membersAt the time the members appointed by the agency appoint the other members of the independent redistricting commission under subparagraph (B) of paragraph (1) from each of the categories referred to in such subparagraph, the members shall, in accordance with the special rules described in paragraph (2), designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (4).
						(4)Appointment of alternates to serve in case of vacancies
 (A)Members appointed by agencyIf a vacancy occurs in the commission with respect to a member who was appointed by the nonpartisan agency under subparagraph (A) of paragraph (1) from one of the categories referred to in such subparagraph, the agency shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under subparagraph (A) of paragraph (3). At the time the agency appoints an alternate to fill a vacancy under the previous sentence, the agency shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with subparagraph (A) of paragraph (3).
 (B)Members appointed by first membersIf a vacancy occurs in the commission with respect to a member who was appointed by the first members of the commission under subparagraph (B) of paragraph (1) from one of the categories referred to in such subparagraph, the first members shall, in accordance with the special rules described in paragraph (2), fill the vacancy by appointing one of the 2 alternates from such category who was designated under subparagraph (B) of paragraph (3). At the time the first members appoint an alternate to fill a vacancy under the previous sentence, the first members shall, in accordance with the special rules described in paragraph (2), designate another individual from the same category to serve as an alternate member, in accordance with subparagraph (B) of paragraph (3).
 (5)RemovalA member of the independent redistricting commission may be removed by a majority vote of the remaining members of the commission if it is shown by a preponderance of the evidence that the member is not eligible to serve on the commission under section 202(a).
					(b)Procedures for Conducting Commission Business
 (1)ChairMembers of an independent redistricting commission established under this section shall select by majority vote one member who was appointed from the independent category of the approved selection pool described in section 202(b)(1)(C) to serve as chair of the commission. The commission may not take any action to develop a redistricting plan for the State under section 203 until the appointment of the commission’s chair.
 (2)Requiring majority approval for actionsThe independent redistricting commission of a State may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least—
 (A)a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 202(b)(1).
 (3)QuorumA majority of the members of the commission shall constitute a quorum. (c)Staff; Contractors (1)StaffUnder a public application process in which all application materials are available for public inspection, the independent redistricting commission of a State shall appoint and set the pay of technical experts, legal counsel, consultants, and such other staff as it considers appropriate, subject to State law.
 (2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 202(b)(1).
					(3)Reports on expenditures for political activity
 (A)Report by applicantsEach individual who applies for a position as an employee of the independent redistricting commission and each vendor who applies for a contract with the commission shall, at the time of applying, file with the commission a report summarizing—
 (i)any expenditure for political activity made by such individual or vendor during the 10 most recent calendar years; and
 (ii)any income received by such individual or vendor during the 10 most recent calendar years which is attributable to an expenditure for political activity.
 (B)Annual reports by employees and vendorsEach person who is an employee or vendor of the independent redistricting commission shall, not later than one year after the person is appointed as an employee or enters into a contract as a vendor (as the case may be) and annually thereafter for each year during which the person serves as an employee or a vendor, file with the commission a report summarizing the expenditures and income described in subparagraph (A) during the 10 most recent calendar years.
 (C)Expenditure for political activity definedIn this paragraph, the term expenditure for political activity means a disbursement for any of the following: (i)An independent expenditure, as defined in section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)).
 (ii)An electioneering communication, as defined in section 304(f)(3) of such Act (52 U.S.C. 30104(f)(3)) or any other public communication, as defined in section 301(22) of such Act (52 U.S.C. 30101(22)) that would be an electioneering communication if it were a broadcast, cable, or satellite communication.
 (iii)Any dues or other payments to trade associations or organizations described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code that are, or could reasonably be anticipated to be, used or transferred to another association or organization for a use described in paragraph (1), (2), or (4) of section 501(c) of such Code.
 (4)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner, and may require any person who applies for an appointment to a staff position or for a vendor’s contract with the commission to provide information on the person’s history of political activity beyond the information on the person’s expenditures for political activity provided in the reports required under paragraph (3) (including donations to candidates, political committees, and political parties) as a condition of the appointment or the contract.
					(5)Disqualification; waiver
 (A)In generalThe independent redistricting commission may not appoint an individual as an employee, and may not enter into a contract with a vendor, if the individual or vendor meets any of the criteria for the disqualification of an individual from serving as a member of the commission which are set forth in section 202(a)(2).
 (B)WaiverThe commission may by unanimous vote of its members waive the application of subparagraph (A) to an individual or a vendor after receiving and reviewing the report filed by the individual or vendor under paragraph (3).
						(d)Termination
 (1)In generalThe independent redistricting commission of a State shall terminate on the earlier of— (A)June 14 of the next year ending in the numeral zero; or
 (B)the day on which the nonpartisan agency established or designated by a State under section 204(a) has, in accordance with section 202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 204(b).
 (2)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State.
					202.Establishment of selection pool of individuals eligible to serve as members of commission
				(a)Criteria for Eligibility
 (1)In generalAn individual is eligible to serve as a member of an independent redistricting commission if the individual meets each of the following criteria:
 (A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State.
 (B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party.
 (C)The individual submits to the nonpartisan agency established or designated by a State under section 203, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement, with an attestation under penalty of perjury, containing the following information and assurances:
 (i)The full current name and any former names of, and the contact information for, the individual, including an electronic mail address, the address of the individual’s residence, mailing address, and telephone numbers.
 (ii)The individual’s race, ethnicity, gender, age, date of birth, and household income for the most recent taxable year.
 (iii)The political party with which the individual is affiliated, if any. (iv)The reason or reasons the individual desires to serve on the independent redistricting commission, the individual’s qualifications, and information relevant to the ability of the individual to be fair and impartial, including, but not limited to—
 (I)any involvement with, or financial support of, professional, social, political, religious, or community organizations or causes; and
 (II)the individual’s employment and educational history. (v)An assurance that the individual shall commit to carrying out the individual’s duties under this Act in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process.
 (vi)An assurance that, during the covered periods described in paragraph (3), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under paragraph (2).
 (2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies during any of the covered periods described in paragraph (3):
 (A)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds public office or is a candidate for election for public office.
 (B)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office or of any political action committee (as determined in accordance with the law of the State).
 (C)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law.
 (D)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an employee of an elected public official, a contractor with the government of the State, or a donor to the campaign of any candidate for public office or to any political action committee (other than a donor who, during any of such covered periods, gives an aggregate amount of $1,000 or less to the campaigns of all candidates for all public offices and to all political action committees).
 (E)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual paid a civil money penalty or criminal fine, or was sentenced to a term of imprisonment, for violating any provision of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.).
 (F)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.).
 (3)Covered periods describedIn this subsection, the term covered period means, with respect to the appointment of an individual to the commission, any of the following: (A)The 10-year period ending on the date of the individual’s appointment.
 (B)The period beginning on the date of the individual’s appointment and ending on August 14 of the next year ending in the numeral one.
 (C)The 10-year period beginning on the day after the last day of the period described in subparagraph (B).
 (4)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law.
					(b)Development and Submission of Selection Pool
 (1)In generalNot later than June 15 of each year ending in the numeral zero, the nonpartisan agency established or designated by a State under section 204(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 204(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this Act, consisting of individuals in the following categories:
 (A)A majority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the most votes in the most recent Statewide election for Federal office held in the State.
 (B)A minority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the second most votes in the most recent Statewide election for Federal office held in the State.
 (C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B).
 (2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall—
 (A)ensure that the pool is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and includes applicants who would allow racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 a meaningful opportunity to participate in the development of the State’s redistricting plan; and
 (B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis.
 (3)Interviews of applicantsTo assist the nonpartisan agency in developing the selection pool under this subsection, the nonpartisan agency shall conduct interviews of applicants under oath. If an individual is included in a selection pool developed under this section, all of the interviews of the individual shall be transcribed and the transcriptions made available on the nonpartisan agency’s website contemporaneously with release of the report under paragraph (6).
 (4)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party only if the nonpartisan agency is able to verify (to the greatest extent possible) the information the individual provides in the application submitted under subsection (a)(1)(D), including by considering additional information provided by other persons with knowledge of the individual’s history of political activity.
 (5)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection.
 (6)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish and post on the agency’s public website a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2).
 (7)Public comment on selection poolDuring the 14-day period which begins on the date the nonpartisan agency publishes the report under paragraph (6), the agency shall accept comments from the public on the individuals included in the selection pool. The agency shall post all such comments contemporaneously on the nonpartisan agency’s website and shall transmit them to the Select Committee on Redistricting immediately upon the expiration of such period.
					(8)Action by Select Committee
 (A)In generalNot earlier than 15 days and not later than 21 days after receiving the selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 201(a)(1); or
 (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a replacement selection pool in accordance with subsection (c).
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
						(c)Development of Replacement Selection Pool
 (1)In generalIf the Select Committee on Redistricting rejects the selection pool submitted by the nonpartisan agency under subsection (b), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (7) of subsection (b). The replacement pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b), so long as at least one of the individuals in the replacement pool was not included in such rejected pool.
					(2)Action by Select Committee
 (A)In generalNot later than 21 days after receiving the replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 201(a)(1); or
 (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a second replacement selection pool in accordance with subsection (d).
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
						(d)Development of Second Replacement Selection Pool
 (1)In generalIf the Select Committee on Redistricting rejects the replacement selection pool submitted by the nonpartisan agency under subsection (c), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a second replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (7) of subsection (b). The second replacement selection pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b) or the rejected replacement selection pool submitted under subsection (c), so long as at least one of the individuals in the replacement pool was not included in either such rejected pool.
					(2)Action by Select Committee
 (A)In generalNot earlier than 15 days and not later than 14 days after receiving the second replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 201(a)(1); or
 (ii)reject the pool. (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
 (C)Effect of rejectionIf the Select Committee on Redistricting rejects the second replacement pool from the nonpartisan agency under paragraph (1), the redistricting plan for the State shall be developed and enacted in accordance with title III.
						203.Criteria for redistricting plan by independent commission; public notice and input
				(a)Development of redistricting plan
 (1)CriteriaIn developing a redistricting plan of a State, the independent redistricting commission of a State shall establish single-member congressional districts using the following criteria as set forth in the following order of priority:
 (A)Districts shall comply with the United States Constitution, including the requirement that they equalize total population.
 (B)Districts shall comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) and all applicable Federal laws.
 (C)Districts shall provide racial, ethnic, and language minorities with an equal opportunity to participate in the political process and to elect candidates of choice and shall not dilute or diminish their ability to elect candidates of choice whether alone or in coalition with others.
 (D)Districts shall respect communities of interest, neighborhoods, and political subdivisions to the extent practicable and after compliance with the requirements of subparagraphs (A) through (C). A community of interest is defined as an area with recognized similarities of interests, including but not limited to ethnic, racial, economic, social, cultural, geographic, or historic identities. The term communities of interest may, in certain circumstances, include political subdivisions such as counties, municipalities, or school districts, but shall not include common relationships with political parties or political candidates.
 (2)No favoring or disfavoring of political partiesExcept as may be required to meet the criteria described in paragraph (1), the redistricting plan developed by the independent redistricting commission shall not, when considered on a Statewide basis, unduly favor or disfavor any political party.
 (3)Factors prohibited from considerationIn developing the redistricting plan for the State, the independent redistricting commission may not take into consideration any of the following factors, except to the extent necessary to comply with the criteria described in subparagraphs (A) through (C) of paragraph (1), paragraph (2), and to enable the redistricting plan to be measured against the external metrics described in subsection (e):
 (A)The residence of any Member of the House of Representatives or candidate. (B)The political party affiliation or voting history of the population of a district.
						(b)Public notice and input
 (1)Use of open and transparent processThe independent redistricting commission of a State shall hold each of its meetings in public, shall solicit and take into consideration comments from the public, including proposed maps, throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans.
					(2)Website
 (A)FeaturesThe commission shall maintain a public internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features:
 (i)General information on the commission, its role in the redistricting process, and its members, including contact information.
 (ii)An updated schedule of commission hearings and activities, including deadlines for the submission of comments.
 (iii)All draft redistricting plans developed by the commission under subsection (c) and the final redistricting plan developed under subsection (d), including the accompanying written evaluation under subsection (e).
 (iv)All comments received from the public on the commission’s activities, including any proposed maps submitted under paragraph (1).
 (v)Live streaming of commission hearings and an archive of previous meetings, including any documents considered at any such meeting, which the commission shall post not later than 24 hours after the conclusion of the meeting.
 (vi)Access in an easily useable format to the demographic and other data used by the commission to develop and analyze the proposed redistricting plans, together with access to any software used to draw maps of proposed districts and to any reports analyzing and evaluating any such maps.
 (vii)A method by which members of the public may submit comments and proposed maps directly to the commission.
 (viii)All records of the commission, including all communications to or from members, employees, and contractors regarding the work of the commission.
 (ix)A list of all contractors receiving payment from the commission, together with the annual disclosures submitted by the contractors under section 201(c)(3).
 (x)A list of the names of all individuals who submitted applications to serve on the commission, together with the applications submitted by individuals included in any selection pool, except that the commission may redact from such applications any financial or other personally sensitive information.
 (B)Searchable formatThe commission shall ensure that all information posted and maintained on the site under this paragraph, including information and proposed maps submitted by the public, shall be maintained in an easily searchable format.
 (C)DeadlineThe commission shall ensure that the public internet site under this paragraph is operational (in at least a preliminary format) not later than January 1 of the year ending in the numeral one.
 (3)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time during the period—
 (A)which begins on January 1 of the year ending in the numeral one; and (B)which ends 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (d)(2).
 (4)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State.
 (5)Multiple language requirements for all noticesThe commission shall make each notice which is required to be posted and published under this section available in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965.
					(c)Development and Publication of Preliminary Redistricting Plan
 (1)In generalPrior to developing and publishing a final redistricting plan under subsection (d), the independent redistricting commission of a State shall develop and publish a preliminary redistricting plan.
					(2)Minimum public hearings and opportunity for comment prior to development
 (A)Three hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection.
 (B)Minimum period for notice prior to hearingsNot fewer than 14 days prior to the date of each hearing held under this paragraph, the commission shall post notices of the hearing on the website maintained under subsection (b)(2), and shall provide for the publication of such notices in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing.
 (C)Submission of plans and maps by members of the publicAny member of the public may submit maps or portions of maps for consideration by the commission. As provided under subsection (b)(2)(A), any such map shall be made publicly available on the commission’s website and open to comment.
						(3)Publication of preliminary plan
 (A)In generalThe commission shall post the preliminary redistricting plan developed under this subsection, together with a report that includes the commission’s responses to any public comments received under subsection (b)(3), on the website maintained under subsection (b)(2), and shall provide for the publication of each such plan in newspapers of general circulation throughout the State.
 (B)Minimum period for notice prior to publicationNot fewer than 14 days prior to the date on which the commission posts and publishes the preliminary plan under this paragraph, the commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the pending publication of the plan.
 (4)Minimum post-publication period for public commentThe commission shall accept and consider comments from the public (including through the website maintained under subsection (b)(2)) with respect to the preliminary redistricting plan published under paragraph (3), including proposed revisions to maps, for not fewer than 30 days after the date on which the plan is published.
					(5)Post-publication hearings
 (A)Three hearings requiredAfter posting and publishing the preliminary redistricting plan under paragraph (3), the commission shall hold not fewer than 3 public hearings in different geographic areas of the State at which members of the public may provide input and comments regarding the preliminary plan.
 (B)Minimum period for notice prior to hearingsNot fewer than 14 days prior to the date of each hearing held under this paragraph, the commission shall post notices of the hearing on the website maintained under subsection (b)(2), and shall provide for the publication of such notices in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing.
 (6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan.
					(d)Process for Enactment of Final Redistricting Plan
 (1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (c), the independent redistricting commission of a State shall develop and publish a final redistricting plan for the State.
 (2)Meeting; final voteNot later than the deadline specified in subsection (h), the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law.
 (3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall provide the following information to the public through the website maintained under subsection (b)(2), as well as through newspapers of general circulation throughout the State:
 (A)The final redistricting plan, including all relevant maps. (B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (c).
 (C)Any dissenting or additional views with respect to the plan of individual members of the commission.
 (4)EnactmentThe final redistricting plan developed and published under this subsection shall be deemed to be enacted into law if—
 (A)the plan is approved by a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 202(b)(1) approves the plan.
 (e)Written evaluation of plan against external metricsThe independent redistricting commission shall include with each redistricting plan developed and published under this section a written evaluation that measures each such plan against external metrics which cover the criteria set forth in paragraph (1) of subsection (a), including the impact of the plan on the ability of communities of color to elect candidates of choice, measures of partisan fairness using multiple accepted methodologies, and the degree to which the plan preserves or divides communities of interest.
 (f)TimingThe independent redistricting commission of a State may begin its work on the redistricting plan of the State upon receipt of relevant population information from the Bureau of the Census, and shall approve a final redistricting plan for the State in each year ending in the numeral one not later than 8 months after the date on which the State receives the State apportionment notice or October 1, whichever occurs later.
				204.Establishment of related entities
				(a)Establishment or Designation of Nonpartisan Agency of State Legislature
 (1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State in accordance with section 201.
 (2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency—
 (A)is required to provide services on a nonpartisan basis; (B)is required to maintain impartiality; and
 (C)is prohibited from advocating for the adoption or rejection of any legislative proposal. (3)Training of members appointed to commissionNot later than January 15 of a year ending in the numeral one, the nonpartisan agency established or designated under this subsection shall provide the members of the independent redistricting commission with initial training on their obligations as members of the commission, including obligations under the Voting Rights Act of 1965 and other applicable laws.
 (4)RegulationsThe nonpartisan agency established or designated under this subsection shall adopt and publish regulations, after notice and opportunity for comment, establishing the procedures that the agency will follow in fulfilling its duties under this Act, including the procedures to be used in vetting the qualifications and political affiliation of applicants and in creating the selection pools, the randomized process to be used in selecting the initial members of the independent redistricting commission, and the rules that the agency will apply to ensure that the agency carries out its duties under this Act in a maximally transparent, publicly accessible, and impartial manner.
 (5)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this Act, so long as the agency meets the requirements for nonpartisanship under this subsection.
 (6)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (5) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State.
 (7)Preservation of recordsThe State shall ensure that the records of the nonpartisan agency are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State.
 (8)DeadlineThe State shall meet the requirements of this subsection not later than each October 15 of a year ending in the numeral nine.
					(b)Establishment of Select Committee on Redistricting
 (1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the independent redistricting commission for the State under section 202.
 (2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members:
 (A)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house.
 (B)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house.
 (C)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house.
 (D)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house.
 (3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members:
 (A)Two members of the State legislature appointed by the chair of the political party of the State whose candidate received the highest percentage of votes in the most recent Statewide election for Federal office held in the State.
 (B)Two members of the State legislature appointed by the chair of the political party whose candidate received the second highest percentage of votes in the most recent Statewide election for Federal office held in the State.
 (4)DeadlineThe State shall meet the requirements of this subsection not later than each January 15 of a year ending in the numeral zero.
 205.Report on diversity of memberships of independent redistricting commissionsNot later than May 15 of a year ending in the numeral one, the Comptroller General of the United States shall submit to Congress a report on the extent to which the memberships of independent redistricting commissions for States established under this title with respect to the immediately preceding year ending in the numeral zero meet the diversity requirements as provided for in sections 201(a)(2)(B) and 202(b)(2).
			IIIRole of Courts in Development of Redistricting Plans
			301.Enactment of plan developed by 3-judge court
 (a)Development of PlanIf any of the triggering events described in subsection (f) occur with respect to a State— (1)not later than December 15 of the year in which the triggering event occurs, the United States district court for the applicable venue, acting through a 3-judge Court convened pursuant to section 2284 of title 28, United States Code, shall develop and publish the congressional redistricting plan for the State; and
 (2)the final plan developed and published by the Court under this section shall be deemed to be enacted on the date on which the Court publishes the final plan, as described in subsection (d).
 (b)Applicable venue describedFor purposes of this section, the applicable venue with respect to a State is the District of Columbia or the judicial district in which the capital of the State is located, as selected by the first party to file with the court sufficient evidence of the occurrence of a triggering event described in subsection (f).
				(c)Procedures for Development of Plan
 (1)CriteriaIn developing a redistricting plan for a State under this section, the Court shall adhere to the same terms and conditions that applied (or that would have applied, as the case may be) to the development of a plan by the independent redistricting commission of the State under section 203(a).
 (2)Access to information and records of commissionThe Court shall have access to any information, data, software, or other records and material that was used (or that would have been used, as the case may be) by the independent redistricting commission of the State in carrying out its duties under this Act.
 (3)Hearing; public participationIn developing a redistricting plan for a State, the Court shall— (A)hold one or more evidentiary hearings at which interested members of the public may appear and be heard and present testimony, including expert testimony, in accordance with the rules of the Court; and
 (B)consider other submissions and comments by the public, including proposals for redistricting plans to cover the entire State or any portion of the State.
 (4)Use of special masterTo assist in the development and publication of a redistricting plan for a State under this section, the Court may appoint a special master to make recommendations to the Court on possible plans for the State.
					(d)Publication of plan
 (1)Public availability of initial planUpon completing the development of one or more initial redistricting plans, the Court shall make the plans available to the public at no cost, and shall also make available the underlying data used by the Court to develop the plans and a written evaluation of the plans against external metrics (as described in section 203(e)).
 (2)Publication of final planAt any time after the expiration of the 14-day period which begins on the date the Court makes the plans available to the public under paragraph (1), and taking into consideration any submissions and comments by the public which are received during such period, the Court shall develop and publish the final redistricting plan for the State.
 (e)Use of interim planIn the event that the Court is not able to develop and publish a final redistricting plan for the State with sufficient time for an upcoming election to proceed, the Court may develop and publish an interim redistricting plan which shall serve as the redistricting plan for the State until the Court develops and publishes a final plan in accordance with this section. Nothing in this subsection may be construed to limit or otherwise affect the authority or discretion of the Court to develop and publish the final redistricting plan, including but not limited to the discretion to make any changes the Court deems necessary to an interim redistricting plan.
 (f)Triggering Events DescribedThe triggering events described in this subsection are as follows: (1)The failure of the State to establish or designate a nonpartisan agency of the State legislature under section 204(a) prior to the expiration of the deadline set forth in section 204(a)(5).
 (2)The failure of the State to appoint a Select Committee on Redistricting under section 204(b) prior to the expiration of the deadline set forth in section 204(b)(4).
 (3)The failure of the Select Committee on Redistricting to approve any selection pool under section 202 prior to the expiration of the deadline set forth for the approval of the second replacement selection pool in section 202(d)(2).
 (4)The failure of the independent redistricting commission of the State to approve a final redistricting plan for the State prior to the expiration of the deadline set forth in section 203(f).
 302.Special rule for redistricting conducted under order of Federal courtIf a Federal court requires a State to conduct redistricting subsequent to an apportionment of Representatives in the State in order to comply with the Constitution or to enforce the Voting Rights Act of 1965, section 203 shall apply with respect to the redistricting, except that the court may revise any of the deadlines set forth in such section if the court determines that a revision is appropriate in order to provide for a timely enactment of a new redistricting plan for the State.
			IVAdministrative and Miscellaneous Provisions
			401.Payments to States for carrying out redistricting
 (a)Authorization of paymentsSubject to subsection (d), not later than 30 days after a State receives a State apportionment notice, the Election Assistance Commission shall, subject to the availability of appropriations provided pursuant to subsection (e), make a payment to the State in an amount equal to the product of—
 (1)the number of Representatives to which the State is entitled, as provided under the notice; and (2)$150,000.
 (b)Use of fundsA State shall use the payment made under this section to establish and operate the State’s independent redistricting commission, to implement the State redistricting plan, and to otherwise carry out congressional redistricting in the State.
 (c)No payment to states with single memberThe Election Assistance Commission shall not make a payment under this section to any State which is not entitled to more than one Representative under its State apportionment notice.
				(d)Requiring Submission of Selection Pool as Condition of Payment
 (1)RequirementExcept as provided in paragraph (2) and paragraph (3), the Election Assistance Commission may not make a payment to a State under this section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 204(a) has, in accordance with section 202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 204(b).
 (2)Exception for States with existing commissionsIn the case of a State which, pursuant to section 101(c), is exempt from the requirements of section 101(a), the Commission may not make a payment to the State under this section until the State certifies to the Commission that its redistricting commission meets the requirements of section 101(c).
 (3)Exception for State of IowaIn the case of the State of Iowa, the Commission may not make a payment to the State under this section until the State certifies to the Commission that it will carry out congressional redistricting pursuant to the State’s apportionment notice in accordance with a plan developed by the Iowa Legislative Services Agency with the assistance of a Temporary Redistricting Advisory Commission, as provided under the law described in section 101(d).
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section.
				402.Civil enforcement
				(a)Civil Enforcement
 (1)Actions by Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such relief as may be appropriate to carry out this Act.
 (2)Availability of private right of actionAny citizen of a State who is aggrieved by the failure of the State to meet the requirements of this Act may bring a civil action in the United States district court for the applicable venue for such relief as may be appropriate to remedy the failure. For purposes of this section, the applicable venue is the District of Columbia or the judicial district in which the capital of the State is located, as selected by the person who brings the civil action.
 (b)Expedited ConsiderationIn any action brought forth under this section, the following rules shall apply: (1)The action shall be filed in the district court of the United States for the District of Columbia or for the judicial district in which the capital of the State is located, as selected by the person bringing the action.
 (2)The action shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.
 (3)The 3-judge court shall consolidate actions brought for relief under subsection (b)(1) with respect to the same State redistricting plan.
 (4)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate.
 (5)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.
 (6)It shall be the duty of the district court and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.
 (c)Attorney’s FeesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs.
				(d)Relation to Other Laws
 (1)Rights and remedies additional to other rights and remediesThe rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 (2)Voting Rights Act of 1965Nothing in this Act authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 403.State apportionment notice definedIn this Act, the State apportionment notice means, with respect to a State, the notice sent to the State from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of Representatives to which the State is entitled.
 404.No effect on elections for State and local officeNothing in this Act or in any amendment made by this Act may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.
 405.Effective dateThis Act and the amendments made by this Act shall apply with respect to redistricting carried out pursuant to the decennial census conducted during 2020 or any succeeding decennial census.
			